United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3931
                                   ___________

Gerald M. Tyler,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Craig D. Danielson; Erwin               *
Danielson; The RiverBank,               * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: October 31, 2007
                                Filed: November 8, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Gerald M. Tyler appeals from the district court’s1 dismissal with prejudice of
his pro se complaint, in which he alleged that The RiverBank and two of its officers,
Craig and Erwin Danielson, committed various acts of fraud in managing his bank




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
accounts and in connection with litigation in state court. The district court based its
dismissal on the Rooker-Feldman2 and claim-preclusion doctrines.

       We review the district court’s dismissal de novo. See Heartland Acad. Cmty.
Church v. Waddle, 335 F.3d 684, 688-89 (8th Cir. 2003); Friez v. First Am. Bank &
Trust, 324 F.3d 580, 581 (8th Cir. 2003) (per curiam). We conclude from a careful
examination of the record that Tyler brought some of the same claims against
RiverBank in a prior state-court action, that his purportedly new claims arose out of
the same series of transactions as his claims in the state-court action, and that the
Danielsons were in privity with RiverBank for all relevant purposes. See Friez, 324
F.3d at 582 (individuals sued in subsequent action because of statements made as
officers and managers of bank were in privity with bank and claims against them were
precluded); Vukelic v. Upper Third St. Sav. & Loan Ass’n, 269 N.W. 273, 274-75
(Wis. 1936) (when principal’s liability rests on tortious act of agent, either principal
or agent may plead prior judgment as bar to subsequent suit though only one of them
was party to suit in which judgment was rendered).

       We further conclude that all of the allegations of wrongdoing in the complaint
meet the requirements of claim preclusion under Wisconsin law, and we affirm the
dismissal of the entire complaint on that basis. See LeMay v. U.S. Postal Serv., 450
F.3d 797, 799 (8th Cir. 2006) (court may affirm district court’s dismissal on any basis
supported by record); Hicks v. O’Meara, 31 F.3d 744, 746 (8th Cir. 1994) (federal
court gives preclusive effect to state-court judgment according to state’s law);
Kruckenberg v. Harvey, 694 N.W.2d 879, 884-85 (Wis. 2005) (elements of claim
preclusion under Wisconsin law are (1) identity between parties or their privies in
prior and present suits; (2) prior litigation resulted in final judgment on merits by court
with jurisdiction; and (3) causes of action in two suits arise out of same relevant facts,


      2
       Dist. of Columbia Ct. of App. v. Feldman, 460 U.S. 462, 476 (1983); Rooker
v. Fidelity Trust Co., 263 U.S. 413 (1923).
                                            -2-
transactions, or occurrences); see also Smith v. Schreiner, 56 N.W. 160, 161 (Wis.
1893) (mere appeal does not affect judgment as bar to another action).3

      Finally, we reject Tyler’s argument that his complaint presented a federal
question by referring to an individual retirement account (IRA). Tyler pleaded only
common-law fraud, which does not depend on resolution of a substantial question of
federal law. See Lundeen v. Canadian Pac. Ry. Co., 447 F.3d 606, 611 (8th Cir. 2006)
(federal question is raised when well-pleaded complaint establishes either that federal
law creates cause of action or that right to relief necessarily depends on resolution of
substantial question of federal law), cert. denied, 127 S. Ct. 1149 (2007); cf. Reliance
Ins. Co. v. Zeigler, 938 F.2d 781, 783-84 (7th Cir. 1991) (IRA not established and
maintained by employer is not employee-benefit plan and cannot be subject to federal
preemption under Employee Retirement Income Security Act).

      For the reasons stated, the judgment is affirmed. Tyler’s pending motions are
denied as moot.
                       ______________________________




      3
        We note that our disposition should not have a preclusive effect on the pending
state-court litigation between Tyler and RiverBank. See, e.g., McLaughlin v. Alban,
775 F.2d 389, 391 (D.C. Cir. 1985) (per curiam) (declining to afford preclusive effect
to decisions which relied wholly on preclusive effect of prior decisions; preclusion
does not apply where issues were not “actually litigated” and decided “on the merits”);
see also 18 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal
Practice and Procedure, § 4404 (2d ed. 2002) (when ruling by first court has been
given preclusive effect by second court, first court should not be precluded in turn
from reconsidering its own ruling in continuing proceedings).


                                          -3-